1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      GWENNA FIERRO,
4
                            Plaintiff,
5                                                           2:19-cv-01798-APG-DJA
      vs.                                                   ORDER
6     CLARK COUNTY, NEVADA, DEPARTMENT
      OF AVIATION,
7
                            Defendant.
8
            Before the court is Gwenna Fierro v. Clark County, Nevada, Department of Aviation, case no.
9
     2:19-cv-01798-APG-DJA.
10
            Accordingly,
11
            IT IS HEREBY ORDERED that the status hearing scheduled for 2:30 PM, March 20, 2020, is
12
     ADVANCED to 10:30 AM, March 20, 2020, in Courtroom 3D. The status hearing will be vacated upon
13
     the filing of the proposed stipulation and order for dismissal.
14

15
            DATED this 13th day of March, 2020.
16
                                                                   _________________________
17                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
